Motion granted to the extent of amending the remittitur to recite the following: “Upon the appeal herein there were presented, and necessarily passed upon, •the following questions under the Constitution of the United States: whether the trial court adequately heard the issue as to the appellant’s competency to stand trial within the meaning of the due process clause of the Fourteenth Amendment of the United States Constitution; and whether appellant’s equal protection rights under the Fourteenth Amendment of the United States Constitution were violated by the trial court’s failure .to provide him with daily copies of the trial minutes.” Concur — Stevens, P. J., Eager, McNally, Tilzer and Bastow, JJ.